DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauser (US 4,159,875).  Hauser teaches a slide holder.  The device is best shown in Figure 1-5 and described in columns 2-3.
Regarding claims 1, 2 and 3 – As shown in the Figures, Hauser teaches a holding apparatus (holder 10) comprising a body (frame 11) having a sample carrier receptacle with a sample carrier support surface (opening 12 with backing layer 16); a first sample carrier holding means (projections 14a, 14b and 15); and a second sample carrier holding means (springs 13a and 13b). See also column 2, lines 12-60.
Regarding claims 4, 5, 8 and 9 – Hauser discloses a first sample carrier holder means comprised of a projections (14a, 14b, 15) each with an undercut and inner surface that abuts the sample carrier (slide 20) in Figures 1, 2 and 4.  See also column 2, lines 12-26.  With respect to claim 8, the Examiner considers the setback between the projections (14a, 14b) and springs (13a, 13b) to meet the limitation of the second recess.
Regarding claims 6 and 7 – Hauser teaches a second sample carrier holder means (springs 13a and 13b) that impinges upon the sample carrier (slide 20) in Figures 1 and 2.  See also column 2, lines 12-26.
Regarding claim 10 – The Examiner notes that the sample carrier (200) is not part of the claimed device therefore the limitation of height directed to the thickness of the sample carrier has not been given patentable weight. 
Regarding claims 11 and 12 – Figure 2 shows the slide abutting with substantially all of the sample carrier support surface (backing layer 16). 
Regarding claim 13 – As shown in Figures 1 and 2, the springs (13a, 13b) are compressed away from the first sample carrier holding means when the slide is placed in the holder.
Regarding claim 17 – The Examiner considers the notch (28) to be a “manipulator receptacle for receiving a manipulator for moving the holding apparatus” as recited in the claim. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 4,159,875) in view of Gachter (US 2012/0132828).  Hauser, as described above in Paragraphs 4-11, teaches every element of claim 14 except for the sample carrier receptacle being configured to receive annular sample carriers. Gachter teaches a holder for electron microscopy.  The device is best shown in Figures 1-3 and described in Paragraphs 0060-0070.  The holder as shown in the Figures includes a round aperture region (103a) for holding a circular grid. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the round carrier receptacle from Gachter with the device of Hauser.  One of ordinary skill in the art would add the circular shaped receptacle to Hauser in order to accommodate circular substrates as taught by Gachter.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 4,159,875) in view of Faulkner et al. (US 4,501,495).  Hauser, as described above in Paragraphs 4-11, teaches every element of claim 15 except for a body having two sample carrier receptacle. Faulkner teaches a slide carrier. The embodiments of the carrier most relevant to the instant claims are shown in Figures 4-5 and described in columns 4-5.  The slide carrier of Faulkner (tray 24) includes a plurality of sample carrier receptacles for holding multiple slides during processing.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the multiple slide carrier receptacle from Faulkner.  One of ordinary skill in the art would provide multiple sample carrier receptacles to Hauser in order to process multiple slides on one holder as taught by Faulkner.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 4,159,875).  Hauser, as described above in Paragraphs 4-11, teaches every element of claim 16 except for the largest . 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, the holder of the instant device would not perform the function of holding a slide or substrate differently than the prior art. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lihl et al. (US 2016/0030941) in view of Hauser (US 4,159,875).  Lihl teaches a manipulation container for cryomicroscopy.  The device is best shown in Figures 1, 2, 4 and 5; and described in Paragraphs 0026-0030. The device includes a holding apparatus (3), a manipulation container (1) in which the holding apparatus can be immobilized, and a manipulator (displacement apparatus 3) for manipulating the holding apparatus.  Lihl does not teach a holding apparatus having the features recited in the claim. 
Hauser teaches a slide holder.  The device is best shown in Figure 1-5 and described in columns 2-3.  As shown in the Figures, Hauser teaches a holding apparatus (holder 10) comprising a body (frame 11) having a sample carrier receptacle with a sample carrier support surface (opening 12 with backing layer 16); a first sample carrier holding means (projections 14a, 14b and 15); and a second sample carrier holding means (springs 13a and 13b). See also column 2, lines 12-60.  The Examiner submits Figures 1 and 2 of Hauser show the loading of a slide (20) into the slide holder.  In addition, the Examiner further submits that the loading of the slide into the holder would inherently include the steps of grasping the sample carrier (slide 20); pressing the sample carrier (slide 20) against the second sample carrier holding means (springs 13a, 13b) such that the second sample carrier holding means (springs . 

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US 4,159,875).  As shown in the Figures, Hauser teaches a holding apparatus (holder 10) comprising a body (frame 11) having a sample carrier receptacle with a sample carrier support surface (opening 12 with backing layer 16); a first sample carrier holding means (projections 14a, 14b and 15); and a second sample carrier holding means (springs 13a and 13b). See also column 2, lines 12-60.  The Examiner submits Figures 1 and 2 of Hauser show the loading of a slide (20) into the slide holder.  In addition, the Examiner further submits that the loading of the slide into the holder would inherently include the steps of grasping the sample carrier (slide 20); pressing the sample carrier (slide 20) against the second sample carrier holding means (springs 13a, 13b) such that the second sample carrier holding means (springs 13a, 13b) is pressed away from the first sample carrier holding means (projections 14a, 14b, 15); abutting the sample carrier (slide 20) against the sample carrier support surface (backing layer 16); and moving the sample carrier (slide 20) onto the first sample carrier holding means (projections 14a, 14b, 15) until the sample carrier (slide 20) comes to a stop against the first sample carrier holding means (projections 14a, 14b, 15). Hauser does not teach grasping the sample carrier (slide 20) by means of a grasping tool
The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to automate the process of loading and unloading the slide to and from the holder.  This would include the broad step or feature of providing a grasping tool. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144.04, Section III, “Automating A Manual Activity”.  With respect to the method of the removal of the sample carrier recited in claim 20, the Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to reverse the previous recited loading method steps in order to remove the slide from the holder.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        February 13, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798